EXHIBIT 10.1

 

Agreement

Among

Evolving Systems, Inc.

 

and

Lisa Marie Maxson and Peter McGuire

 

This Agreement (this “Agreement”) is made this 19th day of April, 2011, by and
among Evolving Systems, Inc. (“Evolving Systems”) and each of Lisa Marie Maxson
and Peter McGuire (“Sellers”) (collectively the “Parties”).

 

RECITALS

 

A.            The Parties entered into an Acquisition Agreement on October 15,
2004, as amended on September 23, 2005 (together with any supplements,
modifications or amendments, the “Acquisition Agreement”), in which Evolving
Systems acquired all of the issued and outstanding ownership interests of
Sellers in Telecom Software Enterprises, LLC (“TSE”).

 

B.            In accordance with Section 1.4(b) of the Acquisition Agreement,
Sellers are entitled to NPAC Deferred Payments (as defined in the Acquisition
Agreement) of up to $1,000,000 if Evolving Systems enters into certain
dispositions or restrictions relative to the NPAC SMS Simulator.

 

C.            Evolving Systems intends to enter into an Asset Purchase Agreement
(the “NeuStar Agreement”) with NeuStar, Inc. (“NeuStar”) whereby NeuStar will
acquire certain assets of Evolving Systems, including the NPAC SMS Simulator
(the “NeuStar Transaction”).

 

D.            As incentive for Evolving Systems to sell the NPAC SMS Simulator
in connection with the NeuStar Transaction, the parties desire to enter into
this Agreement.

 

(Unless otherwise stated, references to defined terms, if not defined in this
Agreement, have the meanings set forth in the Acquisition Agreement.)

 

NOW, THEREFORE, in consideration of the mutual agreements, covenants and other
promises set forth in this Agreement, the Parties acknowledge and agree as
follows:

 

1.             Notwithstanding anything to the contrary in the Acquisition
Agreement:

 

(a)           Evolving Systems may license, sell or otherwise commercialize the
NPAC SMS Simulator, provide services related to the NPAC SMS Simulator, restrict
the further use or sale of the NPAC SMS Simulator, or otherwise dispose of the
NPAC SMS Simulator in any manner,

 

--------------------------------------------------------------------------------


 

provided only that Evolving Systems satisfies all applicable obligations under
the Acquisition Agreement with respect to the TSE Deferred Payments.

 

(b)           In particular, Evolving Systems may enter into the NeuStar
Transaction on any terms it deems appropriate, including, but not limited to,
granting NeuStar the right to use the NPAC SMS Simulator for providing NPAC SMS
services and entering into terms and conditions that would restrict Evolving
Systems from further use and sale of the NPAC SMS software, or otherwise
competing with NeuStar, provided only that Evolving Systems satisfies all
applicable obligations under the Acquisition Agreement, as modified herein, with
respect to the TSE the Deferred Payments.

 

2.             Notwithstanding anything to the contrary in the Acquisition
Agreement, in connection with execution of the NeuStar Transaction, Evolving
Systems shall pay to Sellers the following amounts in satisfaction of the NPAC
Deferred Payments:

 

(a)           $325,000 (the “Initial Payment”), which Evolving Systems shall pay
to Sellers on or before May 2, 2011, regardless of whether the NeuStar
Transaction is closed; and

 

(b)           $325,000 (the “Final Payment”), which Evolving Systems shall pay
to Sellers at the closing of the transactions contemplated by the NeuStar
Agreement (the “Closing”); provided, that, for the avoidance of doubt, Sellers
shall have no right to receive, and Evolving shall have no obligation to pay,
the Final Payment if the Closing does not occur.

 

When paid in accordance with this Agreement, the Initial Payment and the Final
Payment shall constitute full and final payment of any and all amounts owed to
Sellers in connection with the Acquisition Agreement, including, but not limited
to, the NPAC Deferred Payments.  Upon payment of the Initial Payment and the
Final Payment the Acquisition Agreement, Noncompetition Agreements, and all
ancillary agreements and amendments, will be terminated, and Sellers, and any of
their respective agents, heirs, administrators, executors, and attorneys, agree
to release, acquit and forever discharge Evolving Systems, and its respective
shareholders, directors, officers, subsidiaries, parents, employees, employers,
principals, agents, and attorneys, whether specifically identified herein or
not, from any and all actual and potential actions, demands, claims (whether
derivative or direct), damages, losses, costs, and expenses of any kind or
nature, and any claim permissible under the common law, if such a claim relates
to, resulted from, arose out of, or touches upon the subject matter of the
Acquisition Agreement, the Noncompetition Agreements, and other agreements
ancillary to the Acquisition Agreement, including, but not limited to, any and
all known and unknown pecuniary or economic damages and losses, and attorneys’
fees and costs, whether or not such damages or losses are now existing or may
later develop, are now known or anticipated, at any time prior to the date of
the this Agreement.

 

Further, Evolving Systems, and its respective shareholders, directors, officers,
subsidiaries, successors, parents, employees, employers, principals, agents, and
attorneys, whether specifically identified herein or not, agrees to release,
acquit and forever discharge Sellers, and any of their respective agents, heirs,
administrators, executors, and attorneys, whether specifically identified

 

--------------------------------------------------------------------------------


 

herein or not, from any and all actual and potential actions, demands, claims
(whether derivative or direct), damages, losses, costs, and expenses of any kind
or nature, and any claim permissible under the common law, if such a claim
relates to, resulted from, arose out of, or touches upon the subject matter of
the Acquisition Agreement, the Noncompetition Agreements, and other agreements
ancillary to the Acquisition Agreement, including, but not limited to, any and
all known and unknown pecuniary or economic damages and losses, and attorneys’
fees and costs, whether or not such damages or losses are now existing or may
later develop, are now known or anticipated, at any time prior to the date of
this Agreement.

 

3.             Notwithstanding anything to the contrary in the Acquisition
Agreement, upon payment of the Final Payment, the Noncompetition Agreements with
each of the Sellers, each dated as of October 15, 2004 (the “Noncompetition
Agreements”) and referenced in Section 4.2(d) of the Acquisition Agreement,
shall be terminated.

 

4.             The Sellers acknowledge and agree that if the Closing does not
occur in accordance with the NeuStar Agreement: (a) Evolving Systems shall have
no obligation to pay Sellers the Final Payment due or resulting from the NeuStar
Transaction, (b) the Noncompetition Agreements will remain in full force and
effect, (c) except as set forth below, this Agreement will be of no further
force and effect, and (d) the terms and conditions of the Acquisition Agreement
shall remain in full force and effect; provided, that any future obligations of
Evolving Systems to pay any NPAC Deferred Payments, , shall be reduced by the
amount of the Initial Payment Fee paid by Evolving Systems pursuant to this
Agreement.

 

5.             Each of the parties has received independent legal advice with
respect to the matters set forth in this Agreement, and each is entering into
this Agreement of their own free will

 

6.             All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the internal, substantive
laws of the State of Colorado, as applied to agreements made and to be performed
solely within the State of Colorado and without regard to the principles of
conflicts of laws of the State of Colorado or of any other jurisdiction that
would result in the application of the laws of any other jurisdiction to this
Agreement.

 

7.             This Agreement and the Acquisition Agreement constitute the
entire agreement among the parties with regard to the subject matter hereof. 
This Agreement and the Acquisition Agreement are the complete, final, and
exclusive embodiment of the parties’ agreement with regard to this subject
matter and supersedes any prior oral discussions or written communications and
agreements. This Agreement is entered into without reliance on any promise or
representation other than those expressly contained herein, and it cannot be
modified or amended except in writing signed by the parties.

 

8.             None of the parties may assign any of its rights or obligations
hereunder without the prior written consent of the other parties hereto;
provided, that, Evolving Systems may assign this Agreement without the prior
consent of Sellers in connection with a sale of all or substantially all

 

--------------------------------------------------------------------------------


 

of Evolving Systems’ assets or a change in control event, provided that the
successor in interest agrees to the terms and conditions of this Agreement. 
This Agreement will be binding upon and inure to the benefit of the parties
hereto and their respective legal representatives, heirs, successors and
permitted assigns.

 

9.             This Agreement may be executed in separate counterparts and by
facsimile, PDF, or other electronic counterparts, any one of which need not
contain signatures of more than one party, but all of which taken together will
constitute one and the same agreement.

 

--------------------------------------------------------------------------------


 

The undersigned have executed this Agreement to be effective as of the date
first set forth above.

 

 

Evolving Systems, Inc.

 

 

 

 

By:

/S/ ANITA T. MOSELEY

 

Name:

Anita T. Moseley

 

Title:

Sr. Vice President

 

 

 

Lisa Marie Maxson

 

/S/ LISA MARIE MAXSON

 

 

 

Peter McGuire

 

/S/ PETER MCGUIRE

 

 

--------------------------------------------------------------------------------